Cole, J.
The complaint in this case is fatally defective. It does not show a willful desertion of the wife by the husband for the term of one year next preceding the filing of the complaint, and therefore does not bring the case within subdivision 4, sec. 9, ch. Ill, R. S. Nor does it state a good ground of divorce under subdivision 3, sec. 10. That clause provides that a divorce from bed and board forever, or for a limited time, may be adjudged on the complaint of the wife, when the husband, being of sufficient ability, shall neglect orrefu.se to provide for her. There is no allegation in the complaint that the husband, being of sufficient ability, refuses or neglects to provide for the plaintiff.
Neither is there any affidavit that no answer has been served. There is a paper included in the record which was undoubtedly intended as an affidavit that no answer had been served, but it is not sworn to, and therefore is of no effect.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded, with directions to dismiss the complaint.